DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 -2 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2012/0044432 A1).

Regarding claim 1, Yeh discloses,



    PNG
    media_image1.png
    619
    584
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    749
    media_image2.png
    Greyscale

A display device (Fig. 1 comprising display region 102, para [0024]) comprising: 
a substrate (100, para [0024]);
But Yeh does not explicitly disclose, 
a first wire which extends according to a first direction on the substrate; a second wire which extends according to a second direction, intersects the first wire; an insulating layer between the first wire and the second wire; and a plurality of pads adjacent to an end of the first wire, 10wherein the plurality of pads disposed according to the first direction and the second direction, a plurality of pads adjacent according to the first direction are disposed in different layers, and a plurality of pads adjacent according to the second direction are disposed in a 15same layer.
But Yeh additionally discloses,
5a first wire (lead line 212 as marked in FIG. 4A above, para [0028]) which extends according to a first direction (as marked) on the substrate; 

an insulating layer (120, Fig. 4B, para [0030]) between the first wire and the second wire (see FIG. 4B);
and a plurality of pads (pads 110 & 220 marked as 1, 2 3 & 4 in Fig. 4A above, para [0028]) adjacent to an end of the first wire (as marked in Fig. 4A above), 10wherein the plurality of pads disposed according to the first direction and the second direction (as seen in Fig. 4A above), a plurality of pads adjacent according to the first direction (pads 1 & 2) are disposed in different layers (see Fig. 4A-4B above, pad 1(110) and pad 2(220) are in different layers 110 & 220 respectively), and a plurality of pads adjacent according to the second direction (pads 2 & 4)  are disposed in a 15same layer (see Figs. 4A-4B above, pad 2(220) and pad 4(220) are in the same layer 220).
Yeh also discloses, 
 Lead lines L extend from the display region 102 to the non-display region 104 and are electrically connected to driving chip 150 in the non-display region 104. The driving chip 150 is electrically connected to the scan lines SL and the data lines DL in the pixel array through the lead lines L, such that driving signals of the driving chip 150 pass through the lead lines L and are transmitted to the scan lines SL and the data lines DL. Thereby, each of the pixel structures P can be controlled and driven (Fig. 1, para [0026]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form the lead line structure  in the non-display region 104 of the display device such that  a first wire which extends according to a first direction on the substrate; a second wire which extends according to a second direction, intersects the first wire; an insulating layer between the first wire and the second wire; and a plurality of pads adjacent to an end of the first wire, 10wherein the plurality of pads disposed according to the first direction and the second direction, a plurality of pads adjacent according to the first direction are disposed in different layers, and a plurality of pads adjacent according to the second direction are disposed in a 15same layer, according to disclosing of Yeh above, in order to connect the scan line SL and data line DL in the pixel array through the lead line L such that driving signals of the driving chip 150 pass through the lead lines L and are transmitted to the scan line SL and data line DL, thereby each pixel structure can be controlled and driven, as taught by Yeh above.

Regarding claim 2, Yeh discloses the display device of claim 1 and further disclose, wherein the plurality of pads comprising: a first pad (pad 1 as marked above) ; a second pad (pas 2 as marked above) disposed adjacent to the first data pad along the first direction; 20a third pad (pad 3 as marked above) disposed adjacent to the first pad along the second direction, such that there is no pad between the first pad and the third pad (as seen) ; and a fourth pad (pad 4 as marked) disposed adjacent to the second pad along the second direction, such that there is no pad between the second pad and the fourth pad (as seen), wherein the first pad and the second pad are disposed in different layers (pad 1 is in layer 110 and pad 2 is in layer 220 different than 110, Fig. 4A above) , 25the third pad and the fourth pad are disposed in different layers (pad 3 is in layer 110 and pad 4 is in layer 220 which is different than 110), the first pad (pad 1)  and the third pad (pad 3) are disposed in a first layer (110) , and the second pad (pad  2) and the fourth pad (pad 4) are disposed in a second layer (220).



Claims 1 -3 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2012/0044432 A1) (with different interpretation of FIG. 4A as shown below)



	

Regarding claim 1, Yeh discloses, 

    PNG
    media_image3.png
    619
    584
    media_image3.png
    Greyscale

A display device (Fig. 1 comprising display region 102, para [0024]) comprising: 
a substrate (100, para [0024]);
But Yeh does not explicitly disclose, 
a first wire which extends according to a first direction on the substrate; a second wire which extends according to a second direction, intersects the first wire; an insulating layer between the first wire and the second wire; and a plurality of pads adjacent to an end of the first wire, 10wherein the plurality of pads disposed according to the first direction and the second direction, a plurality of pads adjacent according to the first direction are disposed in different layers, and a plurality of pads adjacent according to the second direction are disposed in a 15same layer.
But Yeh additionally discloses,
5a first wire (lead line 212 as marked in FIG. 4A above, para [0028]) which extends according to a first direction (as marked) on the substrate;
a second wire (lead line 112 as marked in Fig 4A above, para [0028]) which extends according to a second direction (as marked), intersects the first wire (as seen in Fig. 4A above);
an insulating layer (120, Fig. 4B, para [0030]) between the first wire and the second wire (see FIG. 4B); 
and a plurality of pads (pads 110 & 220 marked as 1, 2 3 & 4 in Fig. 4A above) adjacent to an end of the first wire (as marked in Fig. 4A above), 10wherein the plurality of pads disposed according to the first direction and the second direction (as seen in Fig. 4A above), a plurality of pads adjacent according to the first direction (pads 1 & 2) are disposed in different layers (see Fig. 4A-4B above, pad 1(220) and pad 2(110) are in different layers), and a plurality of pads adjacent according to the second direction (pads 2 & 4)  are disposed in a 15same layer (see Figs. 4A-4B above, pad 2(110) and pad 4(110) are in same layer 110).
Yeh also discloses, 
 Lead lines L extend from the display region 102 to the non-display region 104 and are electrically connected to driving chip 150 in the non-display region 104. The driving chip 150 is electrically connected to the scan lines SL and the data lines DL in the pixel array through the lead lines L, such that driving signals of the driving chip 150 pass through the lead lines L and are transmitted to the scan lines SL and the data lines DL. Thereby, each of the pixel structures P can be controlled and driven (Fig.1, para [0026]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form the lead line structure  in the non-display region 104 of the display device such that  a first wire which extends according to a first direction on the substrate; a second wire which extends according to a second direction, intersects the first wire; an insulating layer between the first wire and the second wire; and a plurality of pads adjacent to an end of the first wire, 10wherein the plurality of pads disposed according to the first direction and the second direction, a plurality of pads adjacent according to the first direction are disposed in different layers, and a plurality of pads adjacent according to the second direction are disposed in a 15same layer, according to disclosing of Yeh above, in order to connect the scan line SL and data line DL in the pixel array through the lead line L such that driving signals of the driving chip 150 pass through the lead lines L and are transmitted to the scan line SL and data line DL, thereby each pixel structure can be controlled and driven, as taught by Yeh above.


Regarding claim 2, Yeh discloses the display device of claim 1 and further disclose, wherein the plurality of pads comprising: a first pad (pad 1 as marked above) ; a second pad (pas 2 as marked above) disposed adjacent to the first data pad along the first direction; 20a third pad (pad 3 as marked above) disposed adjacent to the first pad along the second direction, such that there is no pad between the first pad and the third pad (as seen) ; and a fourth pad (pad 4 as marked) disposed adjacent to the second pad along the second direction, such that there is no pad between the second pad and the fourth pad (as seen), wherein the first pad and the second pad are disposed in different layers (pad 1 is in layer 220 and pad 2 is in layer 110 different than layer 110, Fig. 4A above) , 25the third pad and the fourth pad are 

Regarding claim 3, Yeh discloses the display device of claim 2 and further disclose, wherein the
further comprising: 30a first connection wire (212 as marked in Fig. 4A above) connected to the first pad; and a second connection wire (112 as marked in Fig. 4A above) connected to the second pad and disposed between 36OPP20205309USLO-201610-037-1-US1PNK1666USCthe first data pad and the third data pad (as seen), wherein the first connection wire is disposed in the first layer (212 is in same layer of the first layer 220 as seen in Fig. 4A above), and the second connection wire is disposed in the second layer (112 is in same layer of  the second layer 110 as seen in FIG. 4A above).


Allowable Subject Matter

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 4 & 9 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the plurality of pads further comprising: a fifth pad disposed adjacent to the third pad along the first direction; and a sixth pad disposed adjacent to the fifth pad along the first direction, wherein the fifth pad is disposed in the first layer, and the sixth pad is disposed 10in the second layer (claim 4).
wherein the first gate electrode is disposed in the first layer, and the second gate 15electrode is disposed in the second layer (claim 9).
Claims 5-8 are objected to being dependent on claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/KHATIB A RAHMAN/Examiner, Art Unit 2813